DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for detection and identification of target material in spectral imagery, comprising:
storing a first set of spectra for a plurality of target materials in a target detection library;
obtaining a spectral image from an image capture sensor;
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in the spectral image obtained from the image capture sensor;
storing a second set of spectra for the plurality of target materials in a target identification library; and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi- level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus for detecting and identifying target material in spectral imagery, comprising:
at least one processor;
at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
determine, using a target identification library, a material identification score representing a likely identification of one or more of a plurality of target materials for each of a plurality of pixels in a spectral image obtained from an image capture sensor, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi-level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.

The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system with an interface in communication with a processor, i.e. a display, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of storing a first set of spectra for a plurality of target materials in a target detection library, storing a second set of spectra for a plurality of target materials in a target identification library, or obtaining/receiving at least one spectral image from an image capture sensor comprising a plurality of pixels equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)). 
The additional limitations relating to displaying a target material on a display / using the interface for representing the material identification score for the one or more of the plurality of target materials for the at least one pixel equates to extrasolution data activity, i.e. mere reporting of results (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 11are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 and 12-16 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Regarding claim 1, the prior art Halper (US 2014/0185864) discloses a method for detection and identification of target material in spectral imagery (see Abstract: method of identification of materials based on hyperspectral imagery), comprising:
storing a first set of spectra for a plurality of target materials in a target detection library (see paragraphs 0007, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials);
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels);
storing a second set of spectra for the plurality of target materials in a target identification library (see paragraphs 0036 and 0069-0070: discloses a library/database of stored reference signatures of known background materials, such background signatures assist in the identification of targets materials, background materials are the target materials of interest in the background signature analysis, and can be considered a target identification library as it is only a name associated with the stored set of spectra); and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures). 

Stankevich (Fuzzy Decision Tree Model Adaptation to Multi- and Hyperspectral Imagery Supervised Classification) discloses wherein the material identification score is determined using a decision tree representing each class label (see Fig. 2 and page 200 right column to page 201 left column: discloses the use of a decision tree representing class compositions using a multi-level hierarchical classification system); and 
based on the material identification score, identifying a target material and generating a computer generated image of the target materials in the image (see Fig. 2 and page 200 right column to page 201 left column).

Pei-jun discloses a binary decision tree classification (see Fig. 3). 

Kumar discloses a misclassifying decision tree showing the classification accuracy of each node using probabilities (see Fig. 2); however the probabilities are not linked to a likelihood of the one or more target materials within a corresponding pixel. 

However the prior art fails to disclose a method for detection and identification of target material in spectral imagery, comprising:
storing a first set of spectra for a plurality of target materials in a target detection library;
obtaining a spectral image from an image capture sensor;
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in the spectral image obtained from the image capture sensor;
storing a second set of spectra for the plurality of target materials in a target identification library; and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels, wherein the material identification score is determined as a set of probabilities with a probability for each class label at each level in a multi- level hierarchical target material class designation; and
based on the material identification score, identifying and displaying a target material on a display.

Independent claim 11 would be allowable for the same reasoning as provided for independent claim 1. 

Dependent claims 2-10 and 11-16 would be allowable due to their dependency upon independent claims 1 or 11. 

Claims 17-20 are allowed.

As per claim 17, the claim is allowable for the same reasonings as independent claim 1. 

Dependent claims 18-20 are allowable due to their dependency upon independent claim 17. 


Response to Arguments
Applicant’s arguments have been fully considered. 

With respect the prior 103 Claim Rejections, the applicant’s amendments and arguments have been considered and are persuasive.

	With respect the prior 101 Claim Rejections, the applicant’s amendments and arguments have been considered and are persuasive in part. 
	In relation to independent claim 17, the examiner believes that the amendments to the claimed invention is not directed to a practical application of the abstract idea.
	In relation to independent claim 1, the newly presented amendments can be considered to encompass insignificant extrasolution data activity as the recited obtaining a spectral image from an image capture sensor equates to receiving a spectral image from an image capture sensor. Since receiving data equates to extrasolution data activity, the newly presented amendments are not sufficient to overcome the outstanding 101 Claim Rejections. 
	In relation to independent claim 11, the newly presented amendment defines that the analyzed spectral image was obtained form an image capture sensor, i.e. it was received from an image capture sensor. This limitation does require the claimed invention to have an image capture sensor, nor the act of transmitting data from an image capture senor, nor the act of receiving data from an image capture sensor. It only indicates that the data processed is data that was once obtained from an image capture sensor. Independent claim 11 is directed to an data processing algorithm implemented on a computer processor, and the act of defining the data that is analyzed/processed by the processor does to tie the claimed invention to a practical application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865